EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 	Election/Restrictions
Applicant’s election without traverse of Invention II, claims 12-20 in the reply filed on 09/18/2020 is acknowledged.
Claims 19-20, 23 and 25-27 are currently pending in this application, with claims 1-18, 21-22 and 24 being cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Strobel on 06/14/2022.
The application has been amended as follows to better define the instant invention: 

Claim 19. (Currently Amended) A knitted component defining an upper for an article of footwear, comprising: 
an upper portion that includes a lower perimeter edge; 
a tubular knitted structure defining at least one channel that extends about the lower perimeter edge of the upper portion, wherein the tubular knitted structure and the upper portion comprise an integral one-piece knitted element, and wherein the at least one channel includes a first opening, a second opening, and a third opening, wherein the third opening 
a lasting element positioned within the at least one channel, the lasting element comprising a first end, a second end, and a slack portion, 
wherein the first end of the lasting element is extended out of the first opening, 
wherein the second end of the lasting element is extended out of the second opening, 
wherein the slack portion of the lasting element is extended out of the third opening, and 
wherein the lasting element is movable within the at least one channel.

Allowable Subject Matter
Claims 19, 23 and 25-27 were allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest an upper portion comprising an integral one-piece knitted element  having the combination of features claimed that includes the slack portion of the lasting element is extended out of the third opening, and wherein the lasting element is movable within the at least one channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
06/14/20200